DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-10 are pending in the application.


Claim Objections
Claim 10 is objected to because of the following informalities: the instant claims comprises multiple capitalizations within the body of the text. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,6,8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heyl et al. (Synthesis 2014, 461463-1468) teaches of 
    PNG
    media_image1.png
    87
    168
    media_image1.png
    Greyscale
wherein amine R1R2NH = propargylNH2 which anticipates the bridge linker of the instant claims when Z1 is alkyne; R1 is absent; X1 and X2 are NH; R2 is H.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7 and 9 of U.S. Patent No. 9,839,687B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the bridge linker compound of formula I 
    PNG
    media_image2.png
    72
    448
    media_image2.png
    Greyscale
 and the bridge linker compound of formula I 
    PNG
    media_image3.png
    51
    297
    media_image3.png
    Greyscale
 of U.S. Patent No. 9,839,687B2 have analogous structures.
The bridge linker compound of formula I 
    PNG
    media_image2.png
    72
    448
    media_image2.png
    Greyscale
 of the instant claims comprises Z1 and Z2 are the same of different and represent a function group that enables the bridge linker compound to react with a cytotoxic drug, to form disulfide, thioether, thioester, etc., such as hydroxysuccinimide ester, maleimide, alkynyl, etc.; R1 is absent, linear C1-8 alkyl, polyethyleneoxy unit, etc.;  R2 is OH,H,NH2, polyethyleneoxy units, etc.; X1’ and X2’ are independently absent, NH, N(R-3), O, S, etc.
The bridge linker compound of formula I 
    PNG
    media_image3.png
    51
    297
    media_image3.png
    Greyscale
 of U.S. Patent No. 9,839,687B2 comprises Z1 and Z2 are the same of different and represent a function group that enables the bridge linker compound to react with a cytotoxic drug, to form disulfide, thioether, thioester, etc., such as hydroxysuccinimide ester, maleimide, alkynyl, etc.; R1 and R2 are the same or different and are absent, linear C1-6 alkyl, polyethyleneoxy unit, etc.; X1’ and X2’ are independently NH, N(R-3), O, S, etc.
The substituents R1 and R2 of both disclosures are cleavable by protease.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618